The appellee, Andrew B. Brown, filed a complaint in the circuit court of Cook county for a trial de novo under section 10 of the Old Age Assistance act, seeking to have his monthly award increased from $19 to $30. The appellant filed a motion to dismiss the complaint, contending, inter alia, that paragraph 3 of section 10 of the act (Ill. Rev. Stat. 1937, chap. 23, par. 419) is unconstitutional. The court overruled this motion and ordered the defendant to pay the monthly award of $30.
The same question was raised and decided adversely to the contention of the appellee in Borreson v. Department of PublicWelfare, 368 Ill. 425. For the reasons stated in our opinion in that case the judgment of the circuit court of Cook county is reversed.
Judgment reversed. *Page 544